                                           Case 3:20-cv-02097-RS Document 16 Filed 05/14/20 Page 1 of 1




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7                                  UNITED STATES DISTRICT COURT

                                   8                                 NORTHERN DISTRICT OF CALIFORNIA

                                   9
                                         JEFFREY KATZ CHIROPRATIC, INC.,
                                  10                                                         Case No. 20-cv-02097-RS
                                                        Plaintiff,
                                  11
                                                  v.                                         ORDER REQUESTING FURTHER
                                  12                                                         BRIEFING
Northern District of California
 United States District Court




                                         IBEAT, INC.,
                                  13
                                                        Defendant.
                                  14

                                  15          In light of Plaintiff’s pending Application for a Temporary Restraining Order and

                                  16   Preliminary Injunction, Defendant is hereby ordered to file a brief in opposition by the close of

                                  17   business on Monday, May 18, 2020. After reviewing both parties’ submissions, the Court will

                                  18   either schedule a hearing on the motion for temporary relief or will decide based on the parties’

                                  19   submissions without oral argument.

                                  20          Plaintiff is ordered to serve a copy of this Order on Defendant by noon on Friday, May 15,

                                  21   2020 and then to file a declaration stating that it has done so.

                                  22

                                  23   IT IS SO ORDERED.

                                  24

                                  25   Dated: May 14, 2020

                                  26                                                     _______________________________________
                                                                                         __ ____________________________
                                                                                                                       ____
                                                                                                                         _________
                                                                                          RICHARD SEEBORG
                                  27                                                      United States District Judge
                                  28
